DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Final office action filed on 7/30/2021 is acknowledged.  
3.	Claims 1-28 and 37 have been cancelled.
4.	New claim 55 has been added.
5.	Claims 29-36 and 38-55 are pending in this application.
6.	Applicant elected without traverse of conjugate 
    PNG
    media_image1.png
    228
    530
    media_image1.png
    Greyscale
 with Ab being anti-IGF-1R antibody comprising the three heavy chain CDRs of sequence SEQ ID NOs: 1, 2 and 3 and the three light chain CDRs of sequence SEQ ID NOs: 4, 5 and 6, and n being 4 as species of the antibody-drug-conjugate of formula (I); and IGF-1R-expressinq cancer as species of a [Target]- or an antigen-expressing cancer in the reply filed on 10/8/2020.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  The instant claims 29-36 and 38-55 are drawn to a method for the treatment of an antigen-expressing cancer in a subject in need thereof, comprising administering to the subject an effective amount of at least one antibody-drug-conjugate n (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antigen antibody or an antigen binding fragment thereof; L is a linker of the following formula (III) 
    PNG
    media_image2.png
    143
    319
    media_image2.png
    Greyscale
; D is a drug moiety of formula (II): 
    PNG
    media_image3.png
    237
    465
    media_image3.png
    Greyscale
; and n is an integer selected from 1 to 12.  A search was conducted on the elected specie; and these appear to be free of prior art.  A search was extended to the genus in claims 29 and 53; and these too appear to be free of prior art.  

Examiner’s Notes
7.	In the claim filed on 7/30/2021, Applicant inadvertently keeps "


Terminal Disclaimer
8.	The terminal disclaimers filed on 7/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US patents 9669106 B2, 10633448 B2, 10858423 B2 and 10912841 B2; and co-pending Application No. 16/801491 have been reviewed and are accepted.  The terminal disclaimers have been recorded. 

Withdrawn Objections and Rejections 
9.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
10.	Objection to claims 29, 30, 32-36, 38, 42, 44, 48 and 53 is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 43 and 44 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
12.	Rejection to claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant's amendment to the claim.
13.	The nonstatutory obviousness-type double patenting rejections to instant claims as being unpatentable over claims of US patents 9669106 B2, 10633448 B2, 10858423 B2 and 10912841 B2; and co-pending Application No. 16/801491 are hereby withdrawn in view of Applicant's filing of terminal disclaimers on 7/30/2021.
14.	The provisional nonstatutory obviousness-type double patenting rejections to instant claims as being unpatentable over claims of co-pending Application Nos. 

Examiner’s Amendment
15.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James T. Masters on 8/3/2021.

Claims 48 and 55 have been amended as follows:

48. (Currently Amended) The method of claim 44, wherein said Ab is selected from the group consisting of: 
a) an Ab or an antigen binding fragment thereof[[,]] that binds to the human IGF-1R and is selected from the group consisting of: the antibodies 208F2, 212A11, 214F8, 219D6 and 213B10; 
b) an Ab or an antigen binding fragment thereof[[,]] that binds to the human IGF-1R and is an antibody which comprises the three heavy chain CDRs of SEQ ID NOs: 1, 2 and 3 
c) an Ab which comprises: 
i) a heavy chain variable domain (VH) comprising SEQ ID NO: 33 or a variant thereof, wherein said variant comprises the amino acid sequence of SEQ ID NO: 33 with at least 1 back-mutation selected from the residues 20, 34, 35, 38, 48, 50, 59, 61, 62, 70, 72, 74, 76, 77, 79, 82 or 95; and 
ii) a light chain variable domain (VL) comprising SEQ ID NO: 35 or a variant thereof, wherein said variant comprises the amino acid sequence of SEQ ID NO: 35 with at least 1 back-mutation selected from the residues 22, 53, 55, 65, 71, 72, 77 or 87[[,]]; 
d) an Ab or an antigen binding fragment thereof that binds to the human protein Axl and is an antibody which comprises the three heavy chain CDRs of SEQ ID NOs: 59, 60 and 61 and the three light chain CDRs of SEQ ID NOs: 56, 57 and 58; and 
e) an Ab or an antigen binding fragment thereof[[,]] that binds to the human HER2 and is selected from the group consisting of trastuzumab and pertuzumab.

55. (Currently Amended) The method of claim 36, wherein said Ab is trastuzumab.

Claims 29-36, 38-47 and 49-54 as filed in the amendment filed on 7/30/2021.
Claims 29-36 and 38-55 are allowed.


Reasons for Allowance
16.	The following is an examiner’s statement of reasons for allowance: 
The methods recited in instant claims 29-36 and 38-55 are free of prior art.  The closest prior art is Li et al (Mol Cancer Ther, 2013, 12, pages 1255-1265, published online 4/18/2013, filed with IDS).  Li et al, throughout the literature, teach an antibody-drug conjugate comprising monomethyl auristatin E (MMAE, a synthetic dolstatin derivative) as a potential treatment for non-Hodgkin lymphomas (NHL), wherein the conjugate consists of a humanized anti-CD22 monoclonal IgG1 antibody with MMAE, linked to the reduced cysteines of the antibody via a protease cleavable linker, maleimidocaproyl-valine-citrulline-p-aminobenzoyloxycarbonyl (MC-vc-PAB) with the structure 
    PNG
    media_image4.png
    217
    433
    media_image4.png
    Greyscale
, for example, Abstract; page 1259, Figure 1; and pages 1259-1260, Section "Efficacy of DCDT2980S in xenograft models of B-cell Lymphoma".  The drug monomethyl auristatin E (MMAE, a synthetic dolstatin derivative) in the antibody-drug conjugate in Li et al is different from D in instant claimed antibody-drug conjugate by missing Group A of instant claimed drug.  However, there is no teaching, motivation, or other type of suggestion to modify the drug in the antibody-drug conjugate in Li et al and arrive at the antibody-drug conjugate in the methods recited in instant claims 29-36 and 38-55.  Therefore, the methods recited in instant claims 29-36 and 38-55 are both novel and unobvious over the prior arts of record.  


Conclusion
Claims 29-36 and 38-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LI N KOMATSU/Primary Examiner, Art Unit 1658